
	

115 HR 5099 : Enhancing DHS’ Fusion Center Technical Assistance Program Act
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5099
		IN THE SENATE OF THE UNITED STATES
		March 20, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security a
			 fusion center technical assistance program.
	
	
 1.Short titleThis Act may be cited as the Enhancing DHS’ Fusion Center Technical Assistance Program Act. 2.Fusion center technical assistance programSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—
 (1)by redesignating subsections (j) and (k) as subsections (k) and (l), respectively; and (2)by inserting after subsection (i) the following new subsection (j):
				
					(j)Fusion center technical assistance program
 (1)EstablishmentThe Secretary, in consultation with officials from the National Network of Fusion Centers and, to the greatest extent practicable, other relevant stakeholders, shall establish a fusion center technical assistance program.
 (2)Elements of programIn carrying out the fusion center technical assistance program established under paragraph (1), the Secretary shall—
 (A)provide technical assistance to fusion centers regarding— (i)grants administered under sections 2003 and 2004;
 (ii)terrorism prevention activities; and (iii)intelligence and information sharing;
 (B)provide to fusion centers notice of any changes to the activities referred to in subparagraph (A); (C)make available best practices regarding—
 (i)fusion center operations; (ii)information sharing and analysis of homeland security threats, including cyber threats;
 (iii)protecting privacy, civil rights, and civil liberties; and (iv)such other best practices as the Secretary determines appropriate; and
 (D)carry out such other activities as the Secretary determines appropriate.. Passed the House of Representatives March 19, 2018.Karen L. Haas,Clerk 